Citation Nr: 1528853	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-01 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 18 to August, 11 2004 and from July 2005 to December 2006.  He also had an additional unverified period of Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal had originally included a claim for an increased evaluation for the Veteran's service-connected posttraumatic stress disorder (PTSD).  However, when he submitted his substantive appeal in January 2014, he specifically noted that he was only appealing the claim of entitlement to service connection for sleep apnea.  Therefore, the issue of entitlement to an increased evaluation for PTSD is no longer before the Board for appellate consideration at this time.


REMAND

After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating his claim on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Additional Evidence Available

In a March 2013 VA treatment report, the Veteran's primary care physician provided an assessment of obstructive sleep apnea and referred the Veteran to the CPAP clinic to obtain a CPAP machine and supplies.  It was noted that a copy of the Sleep Study report was "sent to MR for scanning."  Although the April 3, 2013 entry for the report indicates that the document was scanned, the Sleep Study report is not of record.  

Moreover, a May 2013 consult note indicates that the Veteran had a diagnosis of obstructive sleep apnea.  A November 2013 addendum note indicates that the CPAP clinic cancelled the Veteran's follow-up appointment and that his appointment would be rescheduled.  However, no additional VA treatment records have been obtained since November 2013.

When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including the aforementioned Sleep Study Report and any follow-up VA or private medical evidence regarding treatment for sleep apnea.  Regardless of his response, the RO must obtain updated treatment records from the Oklahoma City VA Medical Center since November 2013.  

B.  Additional Examination Necessary

As stated above, the Veteran's VA treatment records reveal that he has a current diagnosis of obstructive sleep apnea.  

In its May 2013 rating decision, the RO denied the Veteran's claim seeking entitlement to service connection for sleep apnea because his service treatment records failed to show any complaints, symptoms, treatment, or a diagnosis of sleep apnea while the Veteran was on active duty.

In a March 2015 informal hearing presentation, the Veteran's representative asserted that VA failed to assist the Veteran in substantiating his claim by not obtaining a medical opinion addressing whether the Veteran's current sleep apnea was caused or aggravated by his military service or his service-connected PTSD.

Based on the assertions of the Veteran's representative and the fact that a new theory of entitlement for secondary service connection has been raised, the RO must obtain an appropriate examination addressing whether the Veteran's current sleep apnea is related to his military service or to his service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional evidence from VA and non-VA medical providers who have treated him for his sleep apnea since his separation from military service, including the Sleep Study Report and any follow-up VA or private treatment records regarding the Veteran's current sleep apnea.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain updated treatment records from the Oklahoma City VA Medical Center since November 2013.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as VA or private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain these records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Thereafter, the Veteran must be afforded an appropriate examination addressing whether the Veteran's current sleep apnea is related to his military service or to his service-connected PTSD.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide a medical opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current sleep apnea was caused or aggravated by his military service; or alternatively, by his service-connected PTSD.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic records showing that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

4.  The RO must review the examination report to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




